December 28, 2012




                                   JUDGMENT
                  The Fourteenth Court of Appeals
                      2001 TRINITY FUND, LLC, Appellant

NO. 14-10-00604-CV                            V.

                      CARRIZO OIL & GAS, INC., Appellee
                        ________________________________

       This court today heard a motion for rehearing filed by appellee CARRIZO
OIL & GAS, INC. (“Carrizo”). We order the motion be granted in part and denied
in part as stated in the Substitute Opinion, and that the former judgment of October
16, 2012, be vacated, set aside, and annulled. We further order the Opinion and
Concurring Opinions of October 16, 2012, withdrawn.
       This cause, an appeal from the trial court’s judgment, signed March 17,
2010, which contains eighteen paragraphs (“Judgment”), was heard on the
transcript of the record. We have inspected the record and find the trial court erred
in rendering judgment that appellant 2001 TRINITY FUND, LLC (“Trinity”) is
indebted to Carrizo in any amount other than the amounts of attorney’s fees
awarded to Carrizo in the eleventh paragraph of the Judgment. To remedy the
error in the Judgment, we order that the fourth, tenth, eleventh, twelfth, fourteenth,
fifteenth, and seventeenth paragraphs of the Judgment are REVERSED and
ordered severed and REMANDED to the trial court for the limited purpose of
further proceedings in which the trial court is instructed as follows: (1) to conduct
further proceedings necessary to determine the amount, if any, of the $816,210.64
offset in the Judgment that is not based on the sale of production that is or would
be attributable to an interest in a well referenced in article 2.2 of the “Barnett Shale
Participation Agreement” (“Participation Agreement”) and (2) after this
determination is made, to render a new, final judgment in which the trial court (a)
orders, adjudges, and decrees that Trinity have and recover from Carrizo the
amount that is the sum of (i) $358,072.54, (ii) the amount of prejudgment interest
calculated by determining the interest on the principal amount of $358,072.54 from
January 21, 2008 to the date of the trial court’s new judgment on remand at the rate
of six percent per annum, (iii) the amount by which the total amount of attorney’s
fees awarded to Trinity and against Carrizo in the twelfth paragraph of the
Judgment exceeds the total amount of attorney’s fees awarded to Carrizo and
against Trinity in the eleventh paragraph of the Judgment, including the
conditional awards of attorney’s fees if the respective condition occurred, and (iv)
the amount, if any, of the $816,210.64 offset that is not based on the sale of
production that is or would be attributable to an interest in a well referenced in
article 2.2 of the Participation Agreement, (b) provides that each party shall bear
their own costs of court, (c) provides that the money judgment rendered in favor of
Trinity will earn postjudgment interest at the rate of five percent per annum
compounded annually from the date the final judgment is signed until the judgment
amount is satisfied, (d) provides for execution and all writs and processes for the
enforcement of the terms of the new judgment on remand, and (e) renders
judgment that Carrizo take nothing by its claims for monetary relief against Trinity
in this lawsuit. Further, we find no error in the remainder of the Judgment and
order it AFFIRMED.
      We further order that all costs incurred by reason of this appeal be paid by
appellee CARRIZO OIL & GAS, INC. We further order this decision certified
below for observance.